DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9 February 2021 has been accepted and entered.
Response to Arguments
Applicant’s arguments, see remarks filed 9 February 2021, with respect to the rejection of claims 1-20 have been fully considered and are persuasive, in view of the presently amended claims.  The rejection of claims 1-3 and 5-20 has been withdrawn. Claim 4 has been canceled.
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 10-12, the previously cited prior art reference to Alvarado-Mendez et al. (“ph biosensor with plastic fiber optic doped with carbon nanotubes used sol-gel technique”) fails to disclose the claimed matrix material, wherein the matrix material is a polymer.
Claims 2, 3, 5-9, and 13-20 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	17 February 2021